DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 26 May 2022.  Claims 1-5, 7-12, and 14-19 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the claims recite the newly amended limitation “by stop detecting and receiving”.  The examiner suggests such limitation recite “by stopping detecting and receiving” to improve clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rauh et al. (US Publication 2015/0058754 A1), hereinafter Rauh, in view of Nilo et al. (US Publication 2018/0335914 A1), hereinafter Nilo.


Claims 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauh et al. (US Publication 2015/0058754 A1, hereinafter Rauh).

	Regarding claim 1, Rauh discloses a method for switching an interface, applied to a touch terminal capable of presenting a graphical user interface, the method comprising:
displaying a shooting interface (Rauh discloses displaying a camera control interface, including a shutter button for capturing images.  See Fig. 1, items 101, 130, and 150, and ¶ 0040-0041);
receiving a sliding operation performed by a user on the shooting interface (a user may perform a drag gesture (sliding) in order to view the content of other sections, at ¶ 0041); 
switching the shooting interface to an album interface in response to the sliding
operation being a predetermined sliding operation (in response to the slide operation, the interface displays a content browsing section.  See ¶ 0040 and 0043.  The content browsing section may be a shared or personal photo album, at ¶ 0029); and
wherein the touch terminal is further configured to respond to a gesture control operation performed by the user on the shooting interface (Rauh discloses a touch terminal responding to gesture control operations, at ¶ 0040-0041).
	Rauh fails to explicitly disclose the method further comprising stopping responding to the gesture control operation performed by the user on the shooting interface by stop detecting and receiving the gesture control operation performed by the user on the shooting interface in response to the sliding operation being the predetermined sliding operation.
	Nilo discloses the processing of inputs on a touch screen interface similar to Rauh.  Furthermore, Nilo discloses wherein a hierarchy of touch inputs may be used to prioritize certain touch gestures over others, such that a prioritized gesture may override another gesture.  Such gestures may include single point or multi-touch inputs.  See Nilo, ¶ 0032.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the touch terminal interface of Rauh to include the gesture input prioritization and override of Nilo, such that particular gesture inputs may be given priority over other gestures.  Such a combination amounts to the use of a known technique to improve similar devices in the same way. 

	Regarding claim 2, Rauh discloses wherein said switching the shooting interface to the album interface comprises:
obtaining a touch point of the sliding operation; determining whether the sliding operation is the predetermined sliding operation based on a movement trend of the touch point; and switching the shooting interface to the album interface in response to the sliding operation being the predetermined sliding operation (Rauh discloses the use of a slide/drag gesture to display the content browsing section, at ¶ 0040, seen in Fig. 1.  A slide or drag gesture inherently includes determining a start point and a following movement direction.  Recognition of the gesture as being associated with a particular function results in subsequent execution of the function).

Regarding claim 7, Rauh discloses reading a predetermined number of album images in an album gallery of the touch terminal (as seen in the Photo Stream Album Browser of Fig. 12, album galleries are grouped, titled, and a number of photos resident in the album displayed on the interface.  See ¶ 0131),
generating an album preview image based on the predetermined number of album images (Fig. 12 illustrates a thumbnail image representative of at least one photograph resident in the related album); and
determining an initial frame image of the album interface based on the album preview image (Fig. 12 illustrates a thumbnail image representative of at least one photograph resident in the related album).

Regarding claim 8, Rauh discloses a touch terminal capable of presenting a graphical user interface, comprising:
one or more processors (the touch terminal is a mobile device such as a smart phone, tablet, or laptop.  Such devices include at least one processor.  See ¶ 0030); and
a memory for storing instructions executable by the processor (the touch terminal is a mobile device such as a smart phone, tablet, or laptop.  Such devices include a memory for storing instructions.  See ¶ 0030),
wherein, the one or more processors are configured to execute the instructions to perform operations comprising:
displaying a shooting interface (Rauh discloses displaying a camera control interface, including a shutter button for capturing images.  See Fig. 1, items 101, 130, and 150, and ¶ 0040-0041);
receiving a sliding operation performed by a user on the shooting interface (a user may perform a drag gesture (sliding) in order to view the content of other sections, at ¶ 0041); 
switching the shooting interface to an album interface in response to the sliding
operation being a predetermined sliding operation (in response to the slide operation, the interface displays a content browsing section.  See ¶ 0040 and 0043.  The content browsing section may be a shared or personal photo album, at ¶ 0029); and
wherein the touch terminal is further configured to respond to a gesture control operation performed by the user on the shooting interface (Rauh discloses a touch terminal responding to gesture control operations, at ¶ 0040-0041).
	Rauh fails to explicitly disclose the method further comprising stopping responding to the gesture control operation performed by the user on the shooting interface by stop detecting and receiving the gesture control operation performed by the user on the shooting interface in response to the sliding operation being the predetermined sliding operation.
	Nilo discloses the processing of inputs on a touch screen interface similar to Rauh.  Furthermore, Nilo discloses wherein a hierarchy of touch inputs may be used to prioritize certain touch gestures over others, such that a prioritized gesture may override another gesture.  Such gestures may include single point or multi-touch inputs.  See Nilo, ¶ 0032.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the touch terminal interface of Rauh to include the gesture input prioritization and override of Nilo, such that particular gesture inputs may be given priority over other gestures.  Such a combination amounts to the use of a known technique to improve similar devices in the same way. 

Regarding claim 9, Rauh discloses wherein said switching the shooting interface to the album interface comprises:
obtaining a touch point of the sliding operation; determining whether the sliding operation is the predetermined sliding operation based on a movement trend of the touch point; and switching the shooting interface to the album interface in response to the sliding operation being the predetermined sliding operation (Rauh discloses the use of a slide/drag gesture to display the content browsing section, at ¶ 0040, seen in Fig. 1.  A slide or drag gesture inherently includes determining a start point and a following movement direction.  Recognition of the gesture as being associated with a particular function results in subsequent execution of the function).

Regarding claim 14, Rauh discloses wherein said operations further comprises: 
reading a predetermined number of album images in an album gallery of the touch terminal (as seen in the Photo Stream Album Browser of Fig. 12, album galleries are grouped, titled, and a number of photos resident in the album displayed on the interface.  See ¶ 0131),
generating an album preview image based on the predetermined number of album images (Fig. 12 illustrates a thumbnail image representative of at least one photograph resident in the related album); and
determining an initial frame image of the album interface based on the album preview image (Fig. 12 illustrates a thumbnail image representative of at least one photograph resident in the related album).

Regarding claim 15, Rauh discloses a non-transitory computer-readable storage medium storing thereon instructions, when being executed by one or more processors of a touch terminal capable of presenting a graphical user interface (the touch terminal is a mobile device such as a smart phone, tablet, or laptop.  Such devices include at least one processor and computer-readable storage medium.  See ¶ 0030, cause the touch terminal to perform operations comprising:
displaying a shooting interface (Rauh discloses displaying a camera control interface, including a shutter button for capturing images.  See Fig. 1, items 101, 130, and 150, and ¶ 0040-0041);
receiving a sliding operation performed by a user on the shooting interface (a user may perform a drag gesture (sliding) in order to view the content of other sections, at ¶ 0041);
switching the shooting interface to an album interface in response to the sliding
operation being a predetermined sliding operation (in response to the slide operation, the interface displays a content browsing section.  See ¶ 0040 and 0043.  The content browsing section may be a shared or personal photo album, at ¶ 0029); and
wherein the touch terminal is further configured to respond to a gesture control operation performed by the user on the shooting interface (Rauh discloses a touch terminal responding to gesture control operations, at ¶ 0040-0041).
	Rauh fails to explicitly disclose the method further comprising stopping responding to the gesture control operation performed by the user on the shooting interface by stop detecting and receiving the gesture control operation performed by the user on the shooting interface in response to the sliding operation being the predetermined sliding operation.
	Nilo discloses the processing of inputs on a touch screen interface similar to Rauh.  Furthermore, Nilo discloses wherein a hierarchy of touch inputs may be used to prioritize certain touch gestures over others, such that a prioritized gesture may override another gesture.  Such gestures may include single point or multi-touch inputs.  See Nilo, ¶ 0032.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the touch terminal interface of Rauh to include the gesture input prioritization and override of Nilo, such that particular gesture inputs may be given priority over other gestures.  Such a combination amounts to the use of a known technique to improve similar devices in the same way. 

	Regarding claim 16, Rauh discloses, wherein said switching the shooting interface to the album interface comprises:
obtaining a touch point of the sliding operation; determining whether the sliding operation is the predetermined sliding operation based on a movement trend of the touch point; and switching the shooting interface to the album interface in response to the sliding operation being the predetermined sliding operation (Rauh discloses the use of a slide/drag gesture to display the content browsing section, at ¶ 0040, seen in Fig. 1.  A slide or drag gesture inherently includes determining a start point and a following movement direction.  Recognition of the gesture as being associated with a particular function results in subsequent execution of the function).

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rauh and Nilo, in view of Westerman et al. (US Publication 2008/0316183 A1, hereinafter Westerman).

	Regarding claim 3, Rauh and Nilo the method as in claim 2.  Rauh and Nilo fail to explicitly disclose such, wherein said determining whether the sliding operation is the predetermined sliding operation comprises: 
obtaining a touch point movement distance of the touch point;
determining a sliding start position and a sliding end position of the touch point in
response to the touch point movement distance being greater than a distance threshold; and 
determining that the sliding operation is the predetermined sliding operation based on a relative position between the sliding start position and the sliding end position.
Westerman discloses systems and methods for recognizing swipe gestures on a touch-sensitive device, similar to Rauh and Nilo.  Furthermore, Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the swipe gestures of Rauh and Nilo to include the swipe length, duration, and direction thresholds of Westerman.  One would have been motivated to make such a combination for the advantage of improving the interpretation of gestures as input in connection with touch-sensitive devices.  See Westerman, ¶ 0011.

Regarding claim 4, Westerman discloses in response to the predetermined sliding operation being an upward sliding operation, said determining that the sliding operation is the predetermined sliding operation comprises:
obtaining a longitudinal movement value of the touch point by obtaining a difference between an ordinate of the sliding end position and an ordinate of the sliding start position; obtaining a lateral movement value of the touch point by obtaining a difference between an abscissa of the sliding end position and an abscissa of the sliding start position; and determining that the sliding operation is the upward sliding operation in response to the longitudinal movement value of the touch point being greater than the lateral movement value of the touch point (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.  Comparison of vertical and horizontal magnitude to determine the proper gesture is disclosed at ¶ 0065).

Regarding claim 5, Westerman discloses in response to a starting point of the sliding operation being located in a viewfinder area of the shooting interface, said switching the shooting interface to the album interface comprises:
obtaining a sliding duration of the sliding operation; and determining that the sliding operation is the predetermined sliding operation in response to the sliding duration being greater than a time threshold (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068).

Regarding claim 10, Rauh and Nilo disclose the touch terminal according to claim 9.  Rauh and Nilo fail to explicitly disclose such wherein said determining whether the sliding operation is the predetermined sliding operation comprises:
obtaining a touch point movement distance of the touch point;
determining a sliding start position and a sliding end position of the touch point in response to the touch point movement distance being greater than a distance threshold; and
determining that the sliding operation is the predetermined sliding operation based on a relative position between the sliding start position and the sliding end position.
Westerman discloses systems and methods for recognizing swipe gestures on a touch-sensitive device, similar to Rauh and Nilo.  Furthermore, Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the swipe gestures of Rauh and Nilo to include the swipe length, duration, and direction thresholds of Westerman.  One would have been motivated to make such a combination for the advantage of improving the interpretation of gestures as input in connection with touch-sensitive devices.  See Westerman, ¶ 0011.

Regarding claim 11, Westerman discloses in response to the predetermined sliding operation being an upward sliding operation, said determining that the sliding operation is the predetermined sliding operation comprises:
obtaining a longitudinal movement value of the touch point by obtaining a difference between an ordinate of the sliding end position and an ordinate of the sliding start position;  obtaining a lateral movement value of the touch point by obtaining a difference between an abscissa of the sliding end position and an abscissa of the sliding start position; and determining that the sliding operation is the upward sliding operation in response to the longitudinal movement value of the touch point being greater than the lateral movement value of the touch point (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.  Comparison of vertical and horizontal magnitude to determine the proper gesture is disclosed at ¶ 0065).

Regarding claim 12, Westerman discloses in response to a starting point of the sliding operation is located in a viewfinder area of the shooting interface, said switching the shooting interface to the album interface comprises:
obtaining a sliding duration of the sliding operation; and determining that the sliding operation is the predetermined sliding operation in response to the sliding duration being greater than a time threshold (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068).

Regarding claim 17, Rauh and Nilo disclose the storage medium according to claim 16.  Rauh and Nilo fail to explicitly disclose such wherein said determining whether the sliding operation is the predetermined sliding operation comprises:
obtaining a touch point movement distance of the touch point;
determining a sliding start position and a sliding end position of the touch point in response to the touch point movement distance being greater than a distance threshold; and
determining that the sliding operation is the predetermined sliding operation based on a relative position between the sliding start position and the sliding end position.
Westerman discloses systems and methods for recognizing swipe gestures on a touch-sensitive device, similar to Rauh and Nilo.  Furthermore, Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the swipe gestures of Rauh and Nilo to include the swipe length, duration, and direction thresholds of Westerman.  One would have been motivated to make such a combination for the advantage of improving the interpretation of gestures as input in connection with touch-sensitive devices.  See Westerman, ¶ 0011.

Regarding claim 18, Westerman discloses in response to the predetermined sliding operation being an upward sliding operation, said determining that the sliding operation is the predetermined sliding operation comprises:
obtaining a longitudinal movement value of the touch point by obtaining a difference between an ordinate of the sliding end position and an ordinate of the sliding start position; obtaining a lateral movement value of the touch point by obtaining a difference between an abscissa of the sliding end position and an abscissa of the sliding start position; and determining that the sliding operation is the upward sliding operation in response to the longitudinal movement value of the touch point being greater than the lateral movement value of the touch point (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.  Comparison of vertical and horizontal magnitude to determine the proper gesture is disclosed at ¶ 0065).

Regarding claim 19, Westerman discloses in response to a starting point of the sliding operation being located in a viewfinder area of the shooting interface, said switching the shooting interface to the album interface comprises:
obtaining a sliding duration of the sliding operation; and determining that the sliding operation is the predetermined sliding operation in response to the sliding duration being greater than a time threshold (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145